Citation Nr: 1448320	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-48 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an upper right arm condition, to include residuals of a shell fragment wound to the upper right arm.

2.  Entitlement to service connection for a right hip condition, to include residuals of a shell fragment wound to the right hip and a total right hip replacement, including as secondary to service-connected residuals of a shell fragment wound to the right leg. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In February 2014, the Board remanded the case for further development; the mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's appeal previously included the issue of entitlement to service connection for residuals of a shell fragment wound to the right leg; it was granted in an August 2014 rating decision.

In May 2012, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a right hip condition, to include residuals of a shell fragment wound to the right hip and a total right hip replacement, including as secondary to service-connected residuals of a shell fragment wound to the right leg, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran has or has had a diagnosis of a right arm condition during the period on appeal.





CONCLUSION OF LAW

The criteria for service connection for an upper right arm condition, to include residuals of a shell fragment wound to the upper right arm, have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a February 2009 letter.  The claim was subsequently readjudicated, most recently in an August 2014 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  In doing so, the Board notes that the Veteran's original claims file has been lost and the RO has created a rebuilt folder.  Further, the RO issued a formal finding in October 2010 stating that the Veteran's service treatment records were unavailable for review.  Additionally, the Veteran's November 2008 claim for benefits framed his application as a petition to reopen.  However, records of the prior final denial of the Veteran's claims are also unavailable.  The Board recognizes that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).
 
Considering the above, the Board finds that all relevant, identified, and available evidence has been obtained; specifically, the Veteran's VA and private medical treatment records are in the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.

The Veteran underwent a VA examination in July 2014.  The report and medical opinions are in the claims file.  The Board finds that this examination is adequate; it included a review of the claims file and a supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  Service Connection

The Veteran contends that he sustained an injury to his right arm and leg in service as a result of a purported rocket attack and wounds caused by shrapnel; he says shrapnel was removed and he was bandaged, and adds that the injury to his arm was more of a burn.  See May 2012 hearing transcript.  At the hearing, he testified that he obtained treatment from VA after separation, which consisted solely of aspirins for pain and to help for infection; in a March 2010 statement, though, he said that he did not go to the doctor until years after service.  He reports pain on the right side of his body since service.  See March 2010 statement.  He claims service connection is warranted. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d). 
 
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

At the onset, the Board finds that the totality of the evidence-considering VA's heightened duty to assist explained above-does not reflect that the Veteran received a wound to his right arm in service; for example, military personnel records are negative for wounds documentation.  The Veteran was recently service-connected for residuals of a shell fragment wound to the right leg, based upon a medical opinion that it is at least likely that an injury to the right leg occurred, including because of a residual scar.  The Board finds that this development, however, does not necessarily indicate that the Veteran's arm, specifically, was injured.

Notwithstanding the above, the Veteran was afforded a VA examination in July 2014, to determine the etiology of any right arm condition, including whether the Veteran's right arm displayed signs of the aforementioned, claimed in-service injury.  In it, the examiner conducted a thorough evaluation of the Veteran, and the examination yielded no diagnosis of an elbow or forearm condition, or a scar.  An x-ray did not show any metallic fragments in the Veteran's right humerus, and the examiner opined that there was no pathology and no diagnosis of a right arm condition.

Notwithstanding the absence of an indication of an in-service injury to the Veteran's arms apart from the Veteran's statements, including consideration of VA's heightened duty to assist in this case, the Board finds that service connection for a right arm condition is not warranted because the evidence during the period on appeal does not reflect that the Veteran has or has had a current diagnosis of a right arm condition.   

The threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board recognizes that the Veteran has complained of ongoing pain in his right arm, and the July 2014 noted evidence of painful motion . But, pain alone is not a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board also has considered the Veteran's statements claiming that he has a right arm condition related to service.  Lay persons are competent to provide opinions on observations and some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428(2011).  But, the diagnosis and etiology of a right arm condition, including related to purported shrapnel wounds, requires specialized training and medical diagnostic testing and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.  The Board, therefore, affords more probative value to the findings of the medical professional above.

For the foregoing reasons, the preponderance of the evidence weighs against a finding that the Veteran has a right arm condition related to service; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for an upper right arm condition, to include residuals of a shell fragment wound to the upper right arm, is denied.


REMAND

Further development is required prior to adjudicating the Veteran's service connection claim for a right hip condition.

The Veteran claims that he has a right hip condition and that he underwent a total right hip replacement in April 2004, which is corroborated by the record.  During the May 2012 hearing, the Veteran reported that his doctor opined that his right hip was decayed because of a lack of blood circulation in the right leg and that a right leg wound damaged artery and blood flow.  In his November 2008 claim, the Veteran specifically claimed that he underwent a total hip replacement due to damage to his right leg as a result of poor blood circulation; he raised a claim for service connection, including as secondary to a right leg condition, and it has been developed as such.  See, e.g., November 2010 statement of the case; February 2009 VCAA letter.

As noted above, the Veteran is now service-connected for residuals of a shell fragment wound to the right leg.  Although the Veteran underwent a VA examination in July 2014 and was diagnosed with residuals of a post right total hip replacement, scar, and arthritis of the right hip, the examiner's opinions and ultimate conclusion address solely a potential relationship to service.  Given the Veteran's claim, contentions, and reports of a medical opinion indicating a purported relationship between his right hip condition and his service-connected right leg condition, an addendum opinion is required to clarify the issue of a relationship between the Veteran's right hip condition and his service-connected right leg disability for the purpose of entitlement to service connection on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who provided the July 2014 VA examination opinion for review and an addendum, or to a qualified medical professional if the examiner is unavailable. 

If the examiner determines that another examination is necessary, one should be scheduled.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

The examiner is requested to specifically address the following:

Whether it is at least as likely as not (50 percent or greater possibility) that any right hip condition-including those identified in the July 2014 VA examination-is proximately due to, the result of, or aggravated by the Veteran's service-connected residuals of a shell fragment wound to the right leg.

The examiner is asked to address the Veteran's contentions concerning a purported limited blood flow in his right leg and its supposed effects on any right hip condition.

The term "aggravated' in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the cervical disability (i.e., a baseline) before the onset of the aggravation.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


